EXHIBIT 10.37
  
SANDISK CORPORATION


AMENDMENT


 
This Amendment (the “Amendment”) to that certain Agreement dated as of July 30,
2010 (the “Agreement”) between Eli Harari (“Executive” or “you”), an individual,
and SanDisk Corporation, a Delaware corporation (“SanDisk” or “the Company”) is
made as of November 23, 2010, between the Company and you.  All capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.
 
 
WHEREAS, pursuant to Section 15 of the Agreement, the Agreement only may be
amended by express written agreement signed by you and the Company; and
 
 
WHEREAS, the parties desire to amend the Agreement as hereinafter set forth in
this Amendment.
 
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and you hereby agree as follows
 
 
1.           Sections 3(b)(i)-(iii) of the Agreement are hereby amended and
restated in their entirety to read as follows:
 
(i)           Your present unvested restricted stock units will continue to vest
through December 31, 2010, on the vesting schedule specified in each particular
grant (provided that any existing performance-based restricted stock unit awards
held by you as of December 31, 2010, shall be canceled by the Company); and your
present unvested stock options will continue to vest through December 31, 2012,
on the vesting schedule specified in each particular grant (provided that any
existing performance-based stock option awards held by you as of December 31,
2012, shall be canceled by the Company), as long as you continue to provide
services to the Company pursuant to the Consulting Agreement through such date;
 
(ii)           Any unvested restricted stock units held by you as of December
31, 2010, that vest based solely on the passage of time (as opposed to the
achievement of one or more performance conditions) shall vest in full as of
December 31, 2010; and any unvested stock options held by you as of December 31,
2012, that vest based solely on the passage of time (as opposed to the
achievement of one or more performance conditions) shall vest and become
exercisable in full as of December 31, 2012, provided that you continued to
provide services to the Company pursuant to the Consulting Agreement through
December 31, 2012 (and are not in breach of that or this Agreement as of such
date) (together the “Accelerated Equity”);
 
(iii)           In the event that the Company is subject to a Change of Control
(as defined in the Change of Control Benefits Agreement, dated May 20, 2004, as
amended December 15, 2008, between you and the Company) after your retirement
but prior to December 31, 2012, any unvested stock options, as applicable, held
by you as of the date of such Change of Control shall immediately vest and
become exercisable in full;
 
 
2.           This Amendment shall be governed by and construed under the laws of
the State of California.
 
 
3.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
 
4.           Except as modified by this Amendment, all terms and conditions of
the Agreement, shall remain unmodified and in full force and effect.
 
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
Dated: November 23, 2010
 
/s/ Eli Harari
   
Eli Harari
     
Dated: November 23, 2010
 
SANDISK CORPORATION
   By:
/s/Sanjay Mehrotra
   
Its:  President & COO
     